Per Curiam.
In this case the justices of the peace in the township are Miller, whose term expires in 1892, La Francis, whose term expires in 1893, Grondin, whose term expires in 1894, and Allen, whose term expires in 1895.
'The relator, Grondin, filed his petition for mandamus upon the theory that Miller had removed from the township, and his office was thereby vacant. This is denied ¡by the answer, and settles the matter so far as this application is concerned. La Francis, who was elected to ifi.ll a vacancy, and Miller, must be considered the two oldest justices, and entitled to seats on the township board.
Grondin has no standing here, because, in case of a temporary disability of one of the elder justices to act, the statute (How. Stat. § 745) provides that “one of the remaining justices,” on being notified by any member of the board, shall meet with the board, and.have the same authority as the other members, in case there shall not be three members of the board able or competent to act. In such case the members of the township board can call upon any justice to act temporarily as member of the board. Allen would have no right to act on the board, to the exclusion of La Francis.
We must hold that the board cannot here question the «lection or qualification of Grondin and La Francis. *249They have acted as justices for over a year, and been recognized as such.
We must deny this application so far as Grondin is concerned, and, as to La Francis, Grondin shows no authority to make complaint in his behalf. If La Francis is hereafter denied his right to sit upon the town board, upon proper application we will enforce such right.
No costs will be allowed to either party.